Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 1 of 186




                                                           P-APP002228
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 2 of 186




                                                           P-APP002229
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 3 of 186




                                                           P-APP002230
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 4 of 186




                                                           P-APP002231
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 5 of 186




                                                           P-APP002232
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 6 of 186




                                                           P-APP002233
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 7 of 186




                                                           P-APP002234
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 8 of 186




                                                           P-APP002235
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 9 of 186




                                                           P-APP002236
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 10 of 186




                                                            P-APP002237
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 11 of 186




                                                            P-APP002238
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 12 of 186




                                                            P-APP002239
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 13 of 186




                                                            P-APP002240
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 14 of 186




                                                            P-APP002241
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 15 of 186




                                                            P-APP002242
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 16 of 186




                                                            P-APP002243
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 17 of 186




                                                            P-APP002244
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 18 of 186




                                                            P-APP002245
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 19 of 186




                                                            P-APP002246
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 20 of 186




                                                            P-APP002247
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 21 of 186




                                                            P-APP002248
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 22 of 186




                                                            P-APP002249
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 23 of 186




                                                            P-APP002250
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 24 of 186




                                                            P-APP002251
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 25 of 186




                                                            P-APP002252
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 26 of 186




                                                            P-APP002253
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 27 of 186




                                                            P-APP002254
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 28 of 186




                                                            P-APP002255
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 29 of 186




                                                            P-APP002256
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 30 of 186




                                                            P-APP002257
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 31 of 186




                                                            P-APP002258
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 32 of 186




                                                            P-APP002259
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 33 of 186




                                                            P-APP002260
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 34 of 186




                                                            P-APP002261
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 35 of 186




                                                            P-APP002262
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 36 of 186




                                                            P-APP002263
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 37 of 186




                                                            P-APP002264
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 38 of 186




                                                            P-APP002265
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 39 of 186




                                                            P-APP002266
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 40 of 186




                                                            P-APP002267
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 41 of 186




                                                            P-APP002268
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 42 of 186




                                                            P-APP002269
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 43 of 186




                                                            P-APP002270
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 44 of 186




                                                            P-APP002271
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 45 of 186




                                                            P-APP002272
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 46 of 186




                                                            P-APP002273
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 47 of 186




                                                            P-APP002274
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 48 of 186




                                                            P-APP002275
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 49 of 186




                                                            P-APP002276
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 50 of 186




                                                            P-APP002277
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 51 of 186




                                                            P-APP002278
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 52 of 186




                                                            P-APP002279
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 53 of 186




                                                            P-APP002280
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 54 of 186




                                                            P-APP002281
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 55 of 186




                                                            P-APP002282
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 56 of 186




                                                            P-APP002283
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 57 of 186




                                                            P-APP002284
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 58 of 186




                                                            P-APP002285
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 59 of 186




                                                            P-APP002286
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 60 of 186




                                                            P-APP002287
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 61 of 186




                                                            P-APP002288
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 62 of 186




                                                            P-APP002289
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 63 of 186




                                                            P-APP002290
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 64 of 186




                                                            P-APP002291
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 65 of 186




                                                            P-APP002292
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 66 of 186




                                                            P-APP002293
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 67 of 186




                                                            P-APP002294
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 68 of 186




                                                            P-APP002295
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 69 of 186




                                                            P-APP002296
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 70 of 186




                                                            P-APP002297
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 71 of 186




                                                            P-APP002298
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 72 of 186




                                                            P-APP002299
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 73 of 186




                                                            P-APP002300
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 74 of 186




                                                            P-APP002301
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 75 of 186




                                                            P-APP002302
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 76 of 186




                                                            P-APP002303
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 77 of 186




                                                            P-APP002304
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 78 of 186




                                                            P-APP002305
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 79 of 186




                                                            P-APP002306
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 80 of 186




                                                            P-APP002307
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 81 of 186




                                                            P-APP002308
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 82 of 186




                                                            P-APP002309
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 83 of 186




                                                            P-APP002310
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 84 of 186




                                                            P-APP002311
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 85 of 186




                                                            P-APP002312
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 86 of 186




                                                            P-APP002313
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 87 of 186




                                                            P-APP002314
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 88 of 186




                                                            P-APP002315
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 89 of 186




                                                            P-APP002316
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 90 of 186




                                                            P-APP002317
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 91 of 186




                                                            P-APP002318
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 92 of 186




                                                            P-APP002319
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 93 of 186




                                                            P-APP002320
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 94 of 186




                                                            P-APP002321
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 95 of 186




                                                            P-APP002322
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 96 of 186




                                                            P-APP002323
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 97 of 186




                                                            P-APP002324
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 98 of 186




                                                            P-APP002325
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 99 of 186




                                                            P-APP002326
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 100 of 186




                                                            P-APP002327
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 101 of 186




                                                            P-APP002328
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 102 of 186




                                                            P-APP002329
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 103 of 186




                                                            P-APP002330
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 104 of 186




                                                            P-APP002331
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 105 of 186




                                                            P-APP002332
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 106 of 186




                                                            P-APP002333
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 107 of 186




                                                            P-APP002334
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 108 of 186




                                                            P-APP002335
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 109 of 186




                                                            P-APP002336
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 110 of 186




                                                            P-APP002337
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 111 of 186




                                                            P-APP002338
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 112 of 186




                                                            P-APP002339
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 113 of 186




                                                            P-APP002340
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 114 of 186




                                                            P-APP002341
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 115 of 186




                                                            P-APP002342
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 116 of 186




                                                            P-APP002343
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 117 of 186




                                                            P-APP002344
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 118 of 186




                                                            P-APP002345
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 119 of 186




                                                            P-APP002346
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 120 of 186




                                                            P-APP002347
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 121 of 186




                                                            P-APP002348
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 122 of 186




                                                            P-APP002349
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 123 of 186




                                                            P-APP002350
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 124 of 186




                                                            P-APP002351
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 125 of 186




                                                            P-APP002352
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 126 of 186




                                                            P-APP002353
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 127 of 186




                                                            P-APP002354
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 128 of 186




                                                            P-APP002355
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 129 of 186




                                                            P-APP002356
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 130 of 186




                                                            P-APP002357
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 131 of 186




                                                            P-APP002358
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 132 of 186




                                                            P-APP002359
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 133 of 186




                                                            P-APP002360
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 134 of 186




                                                            P-APP002361
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 135 of 186




                                                            P-APP002362
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 136 of 186




                                                            P-APP002363
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 137 of 186




                                                            P-APP002364
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 138 of 186




                                                            P-APP002365
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 139 of 186




                                                            P-APP002366
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 140 of 186




                                                            P-APP002367
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 141 of 186




                                                            P-APP002368
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 142 of 186




                                                            P-APP002369
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 143 of 186




                                                            P-APP002370
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 144 of 186




                                                            P-APP002371
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 145 of 186




                                                            P-APP002372
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 146 of 186




                                                            P-APP002373
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 147 of 186




                                                            P-APP002374
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 148 of 186




                                                            P-APP002375
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 149 of 186




                                                            P-APP002376
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 150 of 186




                                                            P-APP002377
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 151 of 186




                                                            P-APP002378
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 152 of 186




                                                            P-APP002379
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 153 of 186




                                                            P-APP002380
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 154 of 186




                                                            P-APP002381
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 155 of 186




                                                            P-APP002382
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 156 of 186




                                                            P-APP002383
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 157 of 186




                                                            P-APP002384
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 158 of 186




                                                            P-APP002385
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 159 of 186




                                                            P-APP002386
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 160 of 186




                                                            P-APP002387
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 161 of 186




                                                            P-APP002388
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 162 of 186




                                                            P-APP002389
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 163 of 186




                                                            P-APP002390
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 164 of 186




                                                            P-APP002391
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 165 of 186




                                                            P-APP002392
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 166 of 186




                                                            P-APP002393
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 167 of 186




                                                            P-APP002394
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 168 of 186




                                                            P-APP002395
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 169 of 186




                                                            P-APP002396
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 170 of 186




                                                            P-APP002397
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 171 of 186




                                                            P-APP002398
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 172 of 186




                                                            P-APP002399
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 173 of 186




                                                            P-APP002400
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 174 of 186




                                                            P-APP002401
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 175 of 186




                                                            P-APP002402
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 176 of 186




                                                            P-APP002403
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 177 of 186




                                                            P-APP002404
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 178 of 186




                                                            P-APP002405
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 179 of 186




                                                            P-APP002406
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 180 of 186




                                                            P-APP002407
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 181 of 186




                                                            P-APP002408
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 182 of 186




                                                            P-APP002409
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 183 of 186




                                                            P-APP002410
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 184 of 186




                                                            P-APP002411
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 185 of 186




                                                            P-APP002412
Case 1:20-cv-08042-PKC Document 46-11 Filed 07/01/20 Page 186 of 186




                                                            P-APP002413
